NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2711-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RASHAD JACKSON,

     Defendant-Appellant.
_______________________

                   Submitted October 27, 2020 – Decided November 30, 2020

                   Before Judges Fisher and Gilson.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment Nos. 11-09-1742
                   and 11-09-1743.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Michele A. Adubato, Designated Counsel,
                   on the brief).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Matthew Hanley,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Rashad Jackson appeals from an order denying his petition for

post-conviction relief (PCR) following oral argument, but without an

evidentiary hearing. We affirm because defendant's petition is time-barred

under Rule 3:22-12(a)(1) and otherwise lacks merit.

      In March 2012, defendant pled guilty to first-degree carjacking, N.J.S.A.

2C:15-2, and second-degree certain persons not to have a weapon, N.J.S.A.

2C:39-7(b). The following month, on April 24, 2012, defendant was sentenced

to fifteen years in prison subject to the No Early Release Act, N.J.S.A. 2C:43 -

7.2, on the carjacking conviction and a concurrent term of eight years in pri son

subject to the Graves Act, N.J.S.A. 2C:43-6(c), on the weapon conviction.

      Over five years later, on June 29, 2017, defendant filed a PCR petition

contending that his plea counsel had been ineffective. 1 He was assigned counsel

and before the PCR court defendant, with the assistance of PCR counsel, argued

his plea counsel had been ineffective by (1) failing to provide him complete

discovery and failing to review the discovery with him; (2) failing to interview

his mother and girlfriend as potential witnesses; and (3) pressuring him to plead

guilty.

      Judge Mark S. Ali heard oral arguments on the PCR petition and on

December 7, 2018, Judge Ali issued a written opinion and order denying the


1
  The petition is dated June 29, 2017, but it is not entirely clear when it was
filed. Apparently, the court records reflect a filing date of July 17, 2017.
petition. The judge found that the petition was time-barred, and defendant had

failed to show either excusable neglect or that a fundamental injustice would

result if the petition was not considered.

      Judge Ali also reviewed each of defendant's claims of ineffective

assistance of counsel. He found that defendant failed to establish the prongs

required to show ineffective assistance. See Strickland v. Washington, 466 U.S.
668, 687 (1984) (a defendant must satisfy a two-part test: (1) "counsel made

errors so serious that counsel was not functioning as the 'counsel' guaranteed the

defendant by the Sixth Amendment[,]" and (2) "the deficient performance

prejudiced the defense."); accord State v. Fritz, 105 N.J. 42, 58 (1987) (adopting

the Strickland test). Finally, Judge Ali found that the defendant was not entitled

to an evidentiary hearing because he had failed to establish a prima facie case

and failed to provide certifications or affidavits demonstrating prejudice. See

State v. Porter, 216 N.J. 343, 353 (2013); R. 3:22-10(b).

      On appeal, defendant makes two arguments, which he articulates as

follows:

            POINT I – THE CLAIMS IN DEFENDANT'S
            PETITION FOR POST-CONVICTION RELIEF
            WERE NOT PROCEDURALLY BARRED




                                                                          A-2711-18T3
                                        3
            POINT II – THE POST-CONVICTION RELIEF
            COURT ERRED IN DENYING THE DEFENDANT'S
            PETITION FOR POST-CONVICTION RELIEF
            WITHOUT AFFORDING HIM AN EVIDENTIARY
            HEARING    TO   FULLY    ADDRESS   HIS
            CONTENTION THAT HE FAILED TO RECEIVE
            ADEQUATE LEGAL REPRESENTATION FROM
            PLEA COUNSEL.

                  A.    LEGAL PRINCIPLES

                  B.    FAILURE TO PROVIDE DEFENDANT
                        WITH FULL DISCOVERY AND TO
                        KEEP HIM FULLY INFORMED OF THE
                        STATUS OF CASE[.]

                  C.    FAILURE   TO          CALL     CERTAIN
                        WITNESSES[.]

                  D.    FAILURE OF ATTORNEY TO GIVE
                        PROPER    ADVICE    REGARDING
                        DEFENDANT'S DECISION TO PLEAD
                        GUILTY[.]

                  E.    FAILURE OF PCR COURT TO
                        CONDUCT    AN EVIDENTIARY
                        HEARING[.]

      Having conducted a de novo review, we reject these arguments. We

affirm essentially for the reasons explained by Judge Ali in his comprehensive

written opinion issued on December 7, 2018.

      Affirmed.




                                                                      A-2711-18T3
                                      4